942 A.2d 735 (2008)
403 Md. 390
E. Diane CONNOLLY, John H. Hatfield, Kathy Hatfield, and J. Donald Braden, Personal Representative of the Estate of Grace H. Hatfield
v.
Elizabeth NEWMAN.
No. 77, Sept. Term, 2007.
Court of Appeals of Maryland.
February 14, 2008.
J. Donald Braden (Foster, Braden & Thompson, LLP, Stevensville), on brief, for petitioner.
Robert R. Price, Jr., Centerville, for respondent.
Argued before BELL, C.J., HARRELL, BATTAGLIA, GREENE, MURPHY, ALAN M. WILNER (Retired, Specially Assigned) and DALE R. CATHELL (Retired, Specially Assigned), JJ.
PER CURIAM ORDER.
The petition for writ of certiorari in the above-entitled case having been granted and argued, it is this 14th day of February, 2008,
ORDERED, by the Court of Appeals of Maryland, that the writ of certiorari be, and it is hereby, dismissed with costs, the petition having been improvidently granted.